DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on January 11, 2021.  Claims 13-27 have been cancelled previously.  Claim 1 currently pending and under examination.
Withdrawal of Rejections
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claim.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Goldman et al. (U.S. Patent 6,833,447 B1; see also SCORE sequence search result #2 of 20200930_151333_us-16-319-537-14.rai) is withdrawn based on the amendment to the claim.  
Election/Restrictions
Claim 1 is allowable.  The additional species related to SEQ ID NO: 14 are hereby rejoined.  
Claim 1 is allowable. The restriction requirement between group I and group III, engineered polypeptide and method of producing the polypeptide, as set forth in the Office action mailed on May 29, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group I and III is withdrawn.  Claims 28 and 29, directed to methods of making are no longer withdrawn from consideration because the claim(s) 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 2, 3, 4, 28, and 29 are included in the present application examination because they are species or method claims depended on the allowed product.  Other claims do not have the same functional limitations or similar structures to be considered species of SEQ ID NO: 14.  The examined subject matter of the instant application.
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 5-12 directed to different polypeptides non-elected without traverse.  Accordingly, claim 5-12 been cancelled.
Allowable Subject Matter
Claims 1, 2, 3, 4, 28, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the engineered polypeptide as currently claimed with imine reductase activity as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 27, 2021
/ANAND U DESAI/Primary Examiner, Art Unit 1656